6/30/2021     Case: 4:21-cv-00830-SRC Doc. #:Case.net:
                                                1-1 2122-CC00459
                                                       Filed: 07/09/21      Page: 1 of 21 PageID #: 8
                                                                  - Docket Entries




                                                                                          Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |   Help   |    Contact Us   |   Print                                                                  Logon

                   2122-CC00459 - ASHLEY SCOGGIN V HILL-ROM COMPANY INC (E-CASE)



                                                Sort Date Entries:           Descending            Display Options: All Entries
                                                                          Ascending


  06/08/2021           Alias Summons Issued
                       Document ID: 21-SMCC-3580, for HILL-ROM COMPANY, INC.

  06/07/2021           Alias Summons Requested
                       Summons Request; Electronic Filing Certificate of Service.
                          Filed By: MICHELLE KATHERINE FARON

  04/23/2021           Motion Granted/Sustained
                       Substitution of Counsel Granted. So Ordered: Judge Michael Stelzer #40716
                       Motion of Withdrawl of Counsel
                       Motion to Withdraw.
                         Filed By: JOSHUA MICHAEL PIERSON
                         On Behalf Of: ASHLEY SCOGGIN

  04/22/2021           Motion for Sub of Counsel
                       Substitution of Counsel; Electronic Filing Certificate of Service.
                         Filed By: JOHN CLAYTON SCHAEFFER
                         On Behalf Of: ASHLEY SCOGGIN

  03/24/2021           Summons Issued-Circuit
                       Document ID: 21-SMCC-2020, for HILL-ROM COMPANY, INC.

  03/22/2021           Jury Trial Scheduled
                          Scheduled For: 09/07/2021; 9:00 AM ; MICHAEL FRANCIS STELZER; City of St. Louis

  03/10/2021           Motion Special Process Server
                       Request for Appointment of Special Process Server.
                         Filed By: JOSHUA MICHAEL PIERSON
                         On Behalf Of: ASHLEY SCOGGIN

  03/08/2021           Judge/Clerk - Note
                       THE SUMMONS WAS NOT ISSUED, PLEASE E-FILE THE REQUEST FOR SPECIAL PROCESS
                       SERVER.

  03/04/2021           Filing Info Sheet eFiling
                           Filed By: JOSHUA MICHAEL PIERSON
                       Note to Clerk eFiling
                         Filed By: JOSHUA MICHAEL PIERSON
                       Entry of Appearance Filed                                                                     EXHIBIT A
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                     1/2
6/30/2021     Case: 4:21-cv-00830-SRC Doc. #:Case.net:
                                                1-1 2122-CC00459
                                                       Filed: 07/09/21      Page: 2 of 21 PageID #: 9
                                                                  - Docket Entries
                      Joshua M Pierson Entry of Appearance.
                         Filed By: JOSHUA MICHAEL PIERSON
                         On Behalf Of: ASHLEY SCOGGIN
                      Pet Filed in Circuit Ct
                      Petition; Ex 1 Charge of Discrimination; Ex 2 EEOC issued Right-to-Sue; Ex 3 MCHR issued Right-to-
                      Sue.
                         Filed By: JOSHUA MICHAEL PIERSON
                      Judge Assigned
 Case.net Version 5.14.18                                  Return to Top of Page                          Released 05/29/2021




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                   2/2
            Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 3 of 21 PageID #: 10
             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 2122-CC00459                               Special Process Server 1
MICHAEL FRANCIS STELZER                                                                                                     R HENDRICKS
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address               Special Process Server 2
ASHLEY SCOGGIN                                                  JOHN CLAYTON SCHAEFFER                                          J HEFELE
                                                                12166 OLD BIG BEND ROAD
                                                                SUITE 99                                                Special Process Server 3
                                                          vs.   KIRKWOOD, MO 63122                                              W STAGE
Defendant/Respondent:                                           Court Address:
HILL-ROM COMPANY, INC                                           CIVIL COURTS BUILDING
Nature of Suit:                                                 10 N TUCKER BLVD
CC Employmnt Discrmntn 213.111                                  SAINT LOUIS, MO 63101                                        (Date File Stamp)

                                               ALIAS Summons in Civil Case
  The State of Missouri to: HILL-ROM COMPANY, INC
                            Alias:
 RA: C T CORPORATION SYSTEM
 120 S CENTRAL AVENUE
 CLAYTON, MO 63105

      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                  June 8, 2021
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.


OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-3580             1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                                    Electronically Filed - City of St. Louis - June 07, 2021 - 10:54 AM
 Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 4 of 21 PageID #: 11




                      THE CIRCUIT COURT OF SAINT LOUIS CITY
                               STATE OF MISSOURI

ASHLEY SCOGGIN                                )
                                              )
       Plaintiff,                             )
                                              )       Cause No.: 2122-CC00459
v.                                            )
                                              )       Division
HILL-ROM CO. INC.                             )
                                              )
                                              )       JURY TRIAL DEMANDED
Defendant.                                    )

                                     SUMMONS REQUEST

       COMES NOW, Plaintiff, and respectfully requests an Alias Summons be issued for the

service of the petition and discovery upon Defendant Hill-Rom Co. Inc., at their registered agent

CT Corporation System, 120 S. Central Avenue, Clayton, MO 63105 to be served by special

process server Robyn Hendricks, John Hefele, and/or William L. Stage, Jr.

                                       Respectfully submitted,

                                       McMICHAEL, LOGAN, SCHAEFFER & GILPIN

                                              /s/ Michelle K. Faron
                                              J. Clayton Schaeffer, #67444
                                              Michelle K. Faron, #68058
                                              12166 Old Big Bend Rd., Suite 99
                                              Kirkwood, MO 63122
                                              (636) 532-1400 Office
                                              (888) 823-1441 Facsimile
                                              clay@mcmichael-logan.com
                                              michelle@mcmichael-logan.com
                                              Attorneys for Plaintiff

                                 CERTIFICATE OF SERVICE

        I certify that on this 7th day of June, 2021, the foregoing was filed electronically with
the Clerk of the Court to be served by operation of the Court’s electronic filing system on all
parties of record.

                                              /s/ Michelle K. Faron
                                                                                               Electronically Filed - City of St. Louis - June 07, 2021 - 10:54 AM
     Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 5 of 21 PageID #: 12

Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:JOHN CLAYTON SCHAEFFER, Attorney for Plaintiff
SERVICE EMAIL: clay@mcmichael-logan.com
                                                                                                    Electronically Filed - City of St. Louis - April 23, 2021 - 01:42 PM
 Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 6 of 21 PageID #: 13




                      IN THE CIRCUIT COURT FOR THE CITY OF ST. LOUIS
                                    STATE OF MISSOURI

 Ashley Scoggin,

         Plaintiff,

 vs.                                                 Case No.: 2122-CC00459

 Hill-Rom Co., Inc.,

         Defendant.

                                     Motion to Withdraw

    I, Joshua M. Pierson, move to withdraw my appearance on behalf of plaintiff. Plaintiff

remains represented. Withdrawal can be accomplished without material adverse effect on the

interests of plaintiff.



                                                              /s/ Joshua M. Pierson
                                                              SilversteinWolf, LLC
                                                              Joshua M. Pierson, 65105
                                                              jp@silversteinwolf.com
                                                              530 Maryville Centre Dr., Suite 460
                                                              St. Louis, MO 63141
                                                              Telephone:     (314) 744-4010
                                                              Facsimile:     (314) 744-4026

                                     Certificate of Service

On April 23, 2021, I served this Motion to Withdraw on counsel of record via the Court’s
electronic filing system.
                                                          /s/ Joshua M. Pierson
     Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 7 of 21 PageID #: 14




                       IN THE ST LOUIS CITY CIRCUIT COURT
                                  STATE OF MISSOURI                           *       APR 2 3 2021
                                                                                   22nd JUDICIAL CIRCUIT
ASHLEY SCOGGIN,                                )                                CIRCUIT CLERK’S OFFICE
                                                                              BY                   DEPUTY
                                               )
         Plaintiff,                            )
                                               )
v.                                             )      Case No. 2122-CC00459
                                               )
HILL-ROM COMPANY, INC.                         )
                                               )
         Defendant.                            )

                              SUBSTITUTION OF COUNSEL


         COME NOW, Michelle Faron and J. Clayton Schaeffer with the Law Firm of


McMichael, Logan, Schaeffer, & Gilpin and enter their appearances in substitution of attorney

Joshua Pierson.

                                            Respectfully Submitted,


                                            McMichael & logan


                                            /s/J. Clayton Schaeffer
                                            J. Clayton Schaeffer, #67444
                                            Attorney for Plaintiff
                                            12166 Old Big Bend Rd., Suite 99
                                            Kirkwood, MO 63122
                                            (636) 532-1400 Office
                                            (888) 823-1441 Facsimile
                                            clay@mcmichael-logan.com


                                            fs/ Michelle K. Faron
                                            Michelle K. Faron, #68058
                                            Attorney for Plaintiff
                                             12166 Old Big Bend Rd., Suite 99
                                             Kirkwood, MO 63122
                                             (636) 532-1400 Office
                                             (888) 823-1441 Facsimile
     entered                                 michelle@mcmichael-logan.com


       APR 2 3 2021
           MS
  Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 8 of 21 PageID #: 15




                                CERTIFICATE OF SERVICE


       I certify that on this 22nd day of April, 2021, the foregoing was filed electronically with
the Clerk of the Court to be served by operation of the Court’s electronic filing system on all
parties of record.

                                              /s/J. Clayton Schaeffer
                                                                                                      Electronically Filed - City of St. Louis - April 22, 2021 - 04:55 PM
 Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 9 of 21 PageID #: 16




                                 CERTIFICATE OF SERVICE

        I certify that on this 22nd day of April, 2021, the foregoing was filed electronically with
the Clerk of the Court to be served by operation of the Court’s electronic filing system on all
parties of record.

                                              /s/ J. Clayton Schaeffer
                                                                                                Electronically Filed - City of St. Louis - April 22, 2021 - 04:55 PM
Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 10 of 21 PageID #: 17




                       IN THE ST LOUIS CITY CIRCUIT COURT
                                STATE OF MISSOURI

ASHLEY SCOGGIN,                                )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )       Case No. 2122-CC00459
                                               )
HILL-ROM COMPANY, INC.                         )
                                               )
       Defendant.                              )

                              SUBSTITUTION OF COUNSEL

       COME NOW, Michelle Faron and J. Clayton Schaeffer with the Law Firm of

McMichael, Logan, Schaeffer, & Gilpin and enter their appearances in substitution of attorney

Joshua Pierson.

                                            Respectfully Submitted,

                                            McMICHAEL & LOGAN

                                            /s/ J. Clayton Schaeffer
                                            J. Clayton Schaeffer, #67444
                                            Attorney for Plaintiff
                                            12166 Old Big Bend Rd., Suite 99
                                            Kirkwood, MO 63122
                                            (636) 532-1400 Office
                                            (888) 823-1441 Facsimile
                                            clay@mcmichael-logan.com

                                            /s/ Michelle K. Faron
                                            Michelle K. Faron, #68058
                                            Attorney for Plaintiff
                                            12166 Old Big Bend Rd., Suite 99
                                            Kirkwood, MO 63122
                                            (636) 532-1400 Office
                                            (888) 823-1441 Facsimile
                                            michelle@mcmichael-logan.com
           Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 11 of 21 PageID #: 18

             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 2122-CC00459                               Special Process Server 1
MICHAEL FRANCIS STELZER                                                                                                         J HEFELE
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address               Special Process Server 2
ASHLEY SCOGGIN                                                  JOSHUA MICHAEL PIERSON                                          W STAGE
                                                                530 MARYVILLE CENTRE DR.
                                                                SUITE 460
                                                          vs.   ST. LOUIS, MO 63141                                     Special Process Server 3
Defendant/Respondent:                                           Court Address:
HILL-ROM COMPANY, INC                                           CIVIL COURTS BUILDING
Nature of Suit:                                                 10 N TUCKER BLVD
CC Employmnt Discrmntn 213.111                                  SAINT LOUIS, MO 63101                                        (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: HILL-ROM COMPANY, INC
                            Alias:
 RA: C T CORPORATION SYSTEM
 120 S CENTRAL AVE
 CLAYTON, MO 63105
      COURT SEAL OF         You         are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                  March 24, 2021
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-2020             1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                               Electronically Filed - City of St. Louis - April 22, 2021 - 04:55 PM
     Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 12 of 21 PageID #: 19

Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:



SERVICE PARTY:JOSHUA MICHAEL PIERSON, Attorney for Plaintiff
SERVICE EMAIL: jp@silversteinwolf.com, joshpierson@gmail.com
                                                                                                                                             Electronically Filed - City of St. Louis - March 10, 2021 - 03:02 PM
                                                                                                                                                           m

Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 13 of 21 PageID #: 20
                                                                                                                                                         I I


                                                                                                                                                           I
                                                                                                                                                           O
In the
                                                                                                                                                           o

CIRCUIT COURT
                                                                                                                                                         -h
                                                                                                        r
                                                    b1                                                        For File Stamp Only
                                                                                                                                                           w
                                                                                                                                                         I-*

                                                                               S'
City of St, Louis, Missouri
                                                         'CL? io u                                                                                         g
                                                                                                                                                           (/)

Ashley Scoggin
Plaintiff/Petitionar                                3/10/2021                                                                                              CD
                                                    Date
                                                                                                                                                           O



vs.                                                 2122-CC00459                                                                                           o
                                                    Case number
                                                                                                                                                           ro
Hill-Rom Company, Inc                                                                                                                                      o
                                                                                                                                                           ro
D efe ndant/Respondent
                                                    Division
                                                                                                                                                           o
                                                                                                        L                           J                      9?
                                                                                                                                                           o
                                                                                                                                                           ro


                REQUEST FOR APPOINTMENT OF PROCESS SERVER                                                                                                  "0

       Comes now                       Plaintiff, Ashley Scoggin                                               , pursuant
                                             Requesting Party
       to Local Rule 14, requests the appointment by the Circuit Clerk of
        Robyn Hendricks               P.O. Box 31321, St. Louis, MO 63.1 3.1                                (314) 966-2850
       Name of Process Server                        Address                                                      Telephone

       John Hefele                    P.O. Box 31321, St. Louis, MO 63131                                   (314) 966-2850
       Name of Process Server                        Address                                                      Telephone

       William L. Stage, Jr.           P.O. Box 493 1 , St. Louis, MO 63 1 08                               (314) 420-2226
       Name of Precess Server                        Address                                                      Telephone

       to serve the summons and petition in this cause on the below named parties.

       SERVE: Defendant, Hill-Roni Company, Inc.                     SERVE:
        R/A: CT Corporation System
       Name                                                          Name
         1 20 South Central Avenue
       Address                                                       Address
         Clayton, MO 63 105
       Clty/State/Zip                                                Clty/State/Zip


       SERVE:                                                        SERVE:

       Name                                                          Name


       Address                                                       Address


       Gity/State/Zip                                                Cily/State/Zip


      Appointed as requested:
      TOM KLOEPPINGER, Circuit Clerk
                                                                     Atorney/Plaintiff/Petltlonor   •
                                                                     651.05

       By                                                            Bar No.
            Deputy Gierk                                         530 Maryville Centre Dr., Ste 460, St. Louis, MO 63 1 4 1
                                                                     Address
                                                                     (314) 744-4QIQ

      Date                                                           Phone No.




                                                                                                                                        i'
Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 14 of 21 PageID #: 21                                                    rn

                                                                                                                                   o



                                                                                                                                   §
                                                                                                                                   o
                                                                                                                                   CD




                                                                                                                                   i
 In the                                                                                                                            I
                                                                                                                                   9,..
 CIRCUIT COURT                                                                                 r

 City of St, Louis, Missouri                       i®®                                               For File Stamp Only           22



 Ashley Scoggin
                                                                                                                                   I
 Plalntlff/Petitloner                               3/10/2021                                                                      2
                                                   Date                                                                            9
                                                                                                                                   o_


 vs.                                               21 22-CC00459                                                                   o
                                                   Case number
                                                                                                                                   bo
 Hill-Rom Company. Inc                                                                                                             o
                                                                                                                                   bo
 Defendant/Respondent
                                                   Division
                                                                                                                                   o
                                                                                               L                           J       co

                                                                                                                                   o
                                                                                                                                   N)

                 REQUEST FOR APPOINTMENT OF PROCESS SERVER                                                                         “0

        Comes now                      Plaintiff. Ashley Scoggin                                      , pursuant
                                            Requesting Party
       to Local Rule 14, requests the appointment by the Circuit Clerk of
        Robyn Hendricks               P.O, Box 31321. St, Louis. MO 63131                          (314) 966-2850
        Name of Process Server                      Address                                              Telephone
        JohnHefele                    P.O, Box 31321. St, Louis. MO 6313 1                         (314) 966-2850
        Name of Process Server                      Address                                              Telephone
        William L. Stage, Jr.         P.O, Box 493 1 . St, Louis. MO 63108                         (314) 420-2226
       Name of Process Server                      Address                                               Telephone
       to serve the summons and petition in this cause on the below named parties.

       SERVE: Defendant, Hill-Rom Company, Inc.                 SERVE:
        R/A: CT Corporation System
       Name      •                                              Name
         120 South Central Avenue
       Address                                                  Address
         Clayton. MO 63 1 05
       Clty/State/ZIp                                           Clty/State/ZIp
                                                                                                                               :

       SERVE                                                    SERVE:

       Name                                                     Name

       Address                                                 Address

       GltyZStateZZIp                                           Clty/Slate/Zlp


       Appointed as requested:
       TOM KLOEPPINGER, Circuit Clerk
                                                               ^IttSmey/Plairrtlff/Peffioner
                                                                65105
       By               5                                      Bar No.
            Deputy Clerk                                       530 Maryville Centre Dn. Ste 460. St, Louis. MO 63141           I
                                                               Address
                                                                (314)744-4010
       Date                                                    Phons No.
                                                                                                       Electronically Filed - City of St. Louis - March 04, 2021 - 06:00 PM
Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 15 of 21 PageID #: 22
                                                                                2122-CC00459

                    IN THE CIRCUIT COURT FOR THE CITY OF ST. LOUIS
                                  STATE OF MISSOURI

 Ashley Scoggin,

       Plaintiff,

 vs.                                                    Case No.

 Hill-Rom Company, Inc.,                                JURY TRIAL DEMANDED

       Defendant.

                                            PETITION

1. Plaintiff sues for sex discrimination under Title VII of the Civil Rights Act of 1964 and the

   Missouri Human Rights Act.

                              Jurisdiction, Venue, and the Parties

2. The amount in controversy exceeds $25,000.

3. Plaintiff is defendant’s former employee and female.

4. Plaintiff is a Missouri citizen, and the events described here occurred in the City of St. Louis.

5. Defendant is authorized to do business in the State of Missouri and does so.

                                     Administrative Process

6. Plaintiff filed a charge of discrimination with the Equal Employment Opportunity

   Commission (EEOC) and the Missouri Commission on Human Rights (MCHR). Ex.1.

7. On December 4, 2020, the EEOC ended its administrative process and issued a notice of

   right to sue. Ex.2. Plaintiff brings suit within 90 days.

8. On December 11, 2020, the MCHR ended its administrative process and issued a notice of

   right to sue. Ex.3. Plaintiff brings suit within 90 days.

9. Plaintiff exhausted all administrative prerequisites to suit.




                                               1 of 3
                                                                                                  Electronically Filed - City of St. Louis - March 04, 2021 - 06:00 PM
Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 16 of 21 PageID #: 23




                                             Allegations

10. Plaintiff began working for defendant in November 2018.

11. Defendant contracted with Barnes Jewish Hospital in St. Louis to provide services.

12. Plaintiff’s job required her to clean medical equipment at Barnes Jewish Hospital.

13. In February 2020, plaintiff learned she was pregnant.

14. Around March 2020, the COVID-19 pandemic had begun to move through the nation and St.

   Louis, making news and causing civic and business closures.

15. Around March 2020 plaintiff told her manager, Daniel Scott, that she was pregnant.

16. On March 27, 2020, plaintiff and others asked defendant what steps the company was taking

   to ensure plaintiff and her coworkers would not become infected with COVID-19.

17. On March 27, 2020, rather than answer plaintiff’s question about COVID safety, Daniel

   Scott met with plaintiff and fired her.

18. Scott claimed to fire plaintiff for cursing on the job two weeks before.

19. Plaintiff had not cursed on the job.

20. Other, non-pregnant employees curse without reprimand or termination.

21. Defendant treated plaintiff more severely than employees that were not pregnant, firing her

   because of her pregnancy and sex.

                              Count I—MHRA Sex Discrimination

22. Plaintiff incorporates Paragraphs 1 through 21.

23. Defendant fired plaintiff because of her pregnancy, in violation of the Missouri Human

   Rights Act, Mo.Rev.Stat. § 213.010, et seq.




                                               2 of 3
                                                                                                   Electronically Filed - City of St. Louis - March 04, 2021 - 06:00 PM
Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 17 of 21 PageID #: 24




24. As a direct and proximate result of defendant’s termination of plaintiff’s employment,

   plaintiff has and will continue to suffer damages including lost wages, benefits, and

   emotional distress.

                            Count II—Title VII Sex Discrimination

25. Plaintiff incorporates Paragraphs 1 through 21.

26. Defendant fired plaintiff because of her pregnancy, in violation of Title VII of the Civil

   Rights Act of 1964, 42 U.S.C. § 2000e-2.

27. As a direct and proximate result of defendant’s termination of plaintiff’s employment,

   plaintiff has and will continue to suffer damages including lost wages, benefits, and

   emotional distress.

WHEREFORE, plaintiff asks the Court to enter its Order, Judgment, and Decree awarding her

reinstatement, or equitable front pay in lieu thereof, lost income and benefits, compensatory

damages, attorneys’ fees and costs, and any other relief the Court deems just.



                                                             /s/ Joshua M. Pierson
                                                             SilversteinWolf, LLC
                                                             Joshua M. Pierson, 65105
                                                             jp@silversteinwolf.com
                                                             Jill A. Silverstein, 34433
                                                             js@silversteinwolf.com
                                                             530 Maryville Centre Dr., Suite 460
                                                             St. Louis, Missouri 63141
                                                             Telephone:       (314) 744-4010
                                                             Facsimile:       (314) 744-4026

                                                             Attorneys for the Plaintiff




                                               3 of 3
                                                                                                                                                                  Electronically Filed - City of St. Louis - March 04, 2021 - 06:00 PM
                                                                                                                                                                                m

       Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21AGENCY
                                                            Page: 18 of 21 PageID #: 25
          CHARGE      OF DISCRIMINATION
This form is affected by the Privacy Act of 1974; See Privacy Act Statement before
                                                                                                                          2122-CC00459
                                                                                                                          2122-CC00459                                       I
                                                                                                               FEPA
completing this form.
                                                                                                         x     EEOC      5       -2 02.0 - a /'             /                 £
                                                  MISSOURI HUMAN RIGHTS COMMISSION                                                               and EEOC

                                                                  State or local Agency, if any
                                                                                                                                                                               I
NAME (Indicate Mr., Ms., Mrs.)                                                                                                                                                O
                                                                                                  HOME TELEPHONE (Include Area Code)

Ms. Ashley Scoggin                                                                                                                                                              o
                                                                                                                                                                               —h


STREET ADDRESS                                                                                                                                                                 cn
                                                                            CITY, STATE AND ZIP CODE                                       DATE OF BIRTH                       r—+




NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT
                                                                                                                                                                                2
                                                                                                                                                                                co
AGENCY WHO DISCRIMINATED AGAINST ME (If more than one Hstbe/ow.)

NAME                                             NUMBER OF EMPLOYEES, MEMBERS                                            TELEPHONE (Include Area Code)
                                                                                                                                                                               O
HillRom                                                                          300+                                              1-800-617-9784
                                                                                                                                                                                o
STREET ADDRESS                                                              CITY, STATE AND ZIP CODE                                       COUNTY
1069 State Road 46 East, Batesville, Indiana 47006                                                                                                                             N)
                                                                                                                                                                               O
                                                                                                                                                                               N)
CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es))                                                        DATE DISCRIMINATION TOOK PLACE
                                                                                                                    EARLIEST (ADEA/EPA)        LATEST (ALL)
                                                                                                                                                                                o
             RACE                  COLOR          X     SEX                   RELIGION                  AGE                                 March 27, 2020                      o>
                                                                                                                                                                                o
                                          NATIONAL                                                                                                                              o
             RETALIATION                                                                          OTHER (Specify)
                                          ORIGIN                      DISABILITY                                                                                               -0
                                                                                                                              CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)!:

I worked for HillRom at Barnes Jewish Hospital in the City of St. Louis starting in November 2018.


On around March 11, 2020 I told my manager, Daniel Scott, I was pregnant.


On March 26, 2020 I told my immediate supervisor, Raymond Butler, that I was concerned about being
pregnant and possibly being exposed to COVID-19 patients at work. Me and others asked if Butler could
look into HillRom's leave policies. Butler told us he would ask Scott about the issue.


On March 27, 2020 Scott fired me, accusing me of using profanity at work when I had not done so and
when at least one other, male employee had used profanity at work and was not fired.


I believe HillRom fired me because I am pregnant.
I want this charge filed with both the EEOC and the State or local Agency,              NOTARY - (When necessary for State and Local Requirements)
if any. I will advise the agencies if I change my address or telephone
number and I will cooperate fully with them in the processing of my
charge in accordance with their procedures.                                             SIGNATURE OF COMPLAINANT

I declare under penalty of perjury that the foregoing is true and correct.              I swear or affirm that I have read the above charge and that it is true
                                                                                        to the best of my knowledge, information and belief




                                                                                        SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                        (Day, month, and year)
Date                               Charging Party (Signature)
                                                                                                       I do
EEOC FORM 5 (10/94)




                                                                                          APR 3 0 2020

                                                                                        ST. LOuis^STgtCT



                                                                                                                                       Exhibit
                                                                                                                                       Exhibit 1
                                                                                                                                               1
                                                                                                                                                         Electronically Filed - City of St. Louis - March 04, 2021 - 06:00 PM
                   Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 19 of 21 PageID #: 26
                                                                                                                         2122-CC00459
                                                                                                                         2122-CC00459 1
                                                                                                                                                                       I
     EEOC Form 161-6(11/16)                    U.S. Equal Employment Opportunity Commission

                                             Notice of Right to Sue (Issued on Request)                                                                               I
     To:       Ashley Scoggin                                                                                                                                        O
                                                                                           From:      St. Louis District Office
                                                                                                      1222 Spruce Street
                                                                                                                                                                      o
                                                                                                      Room 8.100                                                      —h

                                                                                                                                                                        co
                                                                                                      Saint Louis, MO 63103                                           t—H




                                                                                                                                                                       e
                                                                                                                                                                      (/)


                      On behalf of person(s) aggrieved whose identity is
                      CONFIDENTIAL (29 CFR §1 601.7(a))
                                                                                                                                                                     o

     EEOC Charge No                                          EEOC Representative                                             Telephone No.                              o


                                                             Kenneth E. Waters,
                                                                                                                                                                        o
     560-2020-01681                                          Investigator                                                     (314) 798-1932
                                                                                        (See also the additional information enclosed with this form.)
                                                                                                                                                                       O
    Notice to the Person Aggrieved:                                                                                                                                   CD
                                                                                                                                                                      O
    Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination                                  o
    Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has                                "U
    been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
    of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
    state law may be different.)

               X      More than 180 days have passed since the filing of this charge.

                      Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                      be able to complete its administrative processing within 1 80 days from the filing of this charge.

               X      The EEOC is terminating its processing of this charge.

           ,          The EEOC will continue to process this charge.

    Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
    90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
    your case:


                      The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                      90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.


                      The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                      you may file suit in federal or state court under the ADEA at this time.


    Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
    in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
    any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.


    If you file suit, based on this charge, please send a copy of your court complaint to this office.




                                                                                                                                  DEC 0 4 202Q
     Enclosures(s)                                                                                                                  (Date Mailed)




    cc:
                    Kristen Gordon                     Jennifer Chierek Znosko            Joshua M. Pierson
                    Human Resources Director           Littler Mendelson, P.C.            Silverstein Wolf, LLC
                    Hill Rom Company, Inc.             600 Washington Avenue              530 Maryville Center Dr.
                    1069 State Road 46 East             Suite 900                         Suite 460
                    Batesville, IN 47006                St. Louis, MO 63101               Saint Louis, MO 63141




i                                                                                                                                      Exhibit
                                                                                                                                       Exhibit 2
                                                                                                                                               2
                                                                                                                                                                                   Electronically Filed - City of St. Louis - March 04, 2021 - 06:00 PM
                                                                                                                                                                                                 m

          Case: 4:21-cv-00830-SRC    Doc. #: 1-1  Filed:and
                                                         07/09/21   Page: 20 of 21 PageID #: 27
                         Missouri Department

                         Missouri
                         Missouri Commission
                                             of Labor

                                      Commission on
                                                            Industrial

                                                       on Human
                                                                       RELAT|Oh2122-CC00459

                                                            Human Rights
                                                                       Rights         "
                                                                                                                                     2122-CC00459                                                I
                                                                                                                                                                                                 o
                                                                                                                                                                                                 03_
      A




  Michael L. Parson                                Anna S. Hui                                            Martha Staggs                             Alisa Warren, Ph.D.                          O
                                                                                                                                                                                                 CL
      Governor                               Department Director                                         Commission Cha r                           Executive D rector

                                                                                                                                                                                                 O

Ashley Sco               in
                                                                                                                                                                            i K
                                                                                                                                                                            Ik5 2,
                                                                                                                                                                            s O £2
                                                                                                                                                                            | GO                 i~


RE:           Scoggin vs. HillRom
                                                                                                                                                                                               §
                                                                                                                                                                             ro                2
              FE-4/20-31872               560-2020-01681                                                                                                                                       03
                                                                                                                                                                                                 O


                                                                                                                                                                                                 o
The Missouri Commission on Human Rights (MCHR) is terminating its proceedings and issuing this
notice of your right to sue under the Missouri Human Rights Act because you have requested a notice                                                                                              KJ
                                                                                                                                                                                                 O
                                                                                                                                                                                                 KJ
of your right to sue.
                                                                                                                                                                                                 O
                                                                                                                                                                                                 O>
This letter indicates your right to bring a civil action within 90 days of this notice against the                                                                                               O
                                                                                                                                                                                                 O
respondent(s) named in the complaint. Such an action may be brought in any circuit court in any                                                                                                  "U
                                                                                                                                                                                                 2
county in which the unlawful discriminatory practice is alleged to have occurred but it must be brought
no later than two years after the alleged cause occurred or its reasonable discovery. Upon issuance
of this notice, the MCHR is terminating all proceedings relating to the complaint. No person may file
or reinstate a complaint with the MCHR after the issuance of a notice of right to sue relating to the
same practice or act. You are hereby notified of your right to sue the Respondent(s) named in your
complaint in state circuit court. THIS MUST BE DONE WITHIN 90 DAYS OF THE DATE OF THIS
NOTICE OR YOUR RIGHT TO SUE IS LOST.


You are also notified that the Executive Director is hereby administratively closing this case and
terminating all MCHR proceedings relating to it. This notice of right to sue has no effect on the suit
filing period for any federal claims. This notice of right to sue is being issued as required by Section
213.111.1, RSMo, because it has been over 180 days after the filing of this complaint and MCHR
has not completed its administrative processing.


Respectfully,


          i




Alisa Warren Ph.D.                                                                                         December 1 1 , 2020
Executive Director                                                                                         Date


HillRom                                                                                                   Joshua M. Pierson
1069 State Road 46 East                                                                                   SilversteinWolf, LLC
Batesville, IN 47006                                                                                      530 Maryville Center Drive, Suite 460
                                                                                                          St. Louis, MO 63141
                                                                                                           Via email




       Jefferson City Office                           St. Louis Office                           Kansas City Office                             Sikeston Office
              421 E. Dunklin St.                 1 1 1 N. 7th Street, Suite 903                      P.O.Box 1129                          106 Arthur Street, Suite D
                P.O. Box 1129                     St. Louis, MO 63101-2100                   Jefferson City, 65102-1129                    Sikeston, MO 63801-5454
   Jefferson City, MO 65102-1129                    Phone:314-340-7590                             Fax: 816-889-3582                           Fax: 573-472-5321
          Phone: 573-751-3325                         Fax: 314-340-7238
              Fax: 573-751-2905
   Missouri Commission on Human Rights is an equal opportunits emplover/program. Auxiliary aides and services are available upon request to individuals with disabilities
                                                    TDD/TTY:     1-800-735-2966 (TDD)       Relay Missouri: 71 1
                                                  wviw.labor.mo.gov/mohumanrights            E-Mail: mchr@labor.mo.gov
                                                                                                                                                      Exhibit
                                                                                                                                                      Exhibit 3
                                                                                                                                                              3
                                                                                                 Electronically Filed - City of St. Louis - March 04, 2021 - 06:00 PM
Case: 4:21-cv-00830-SRC Doc. #: 1-1 Filed: 07/09/21 Page: 21 of 21 PageID #: 28
                                                                             2122-CC00459

                    IN THE CIRCUIT COURT FOR THE CITY OF ST. LOUIS
                                  STATE OF MISSOURI

 Ashley Scoggin,

       Plaintiff,

 vs.                                                  Case No.

 Hill-Rom Company, Inc.,                              JURY TRIAL DEMANDED

       Defendant.

                                 ENTRY OF APPEARANCE

          COMES NOW Joshua M. Pierson and hereby enters his appearance as counsel for

Plaintiff, Ashley Scoggin, in the above-captioned case.

                                                           /s/ Joshua M. Pierson
                                                           SilversteinWolf, LLC
                                                           Joshua M. Pierson, 65105
                                                           jp@silversteinwolf.com
                                                           Ferne P. Wolf, 29326
                                                           fw@silversteinwolf.com
                                                           Jill A. Silverstein, 34433
                                                           js@silversteinwolf.com
                                                           530 Maryville Centre Dr., Suite 460
                                                           St. Louis, Missouri 63141
                                                           Telephone:       (314) 744-4010
                                                           Facsimile:       (314) 744-4026
                                                           Attorneys for the Plaintiff




                                             1 of 1
